Citation Nr: 9904888	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right eye injury, currently evaluated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active military service in March 
1977 after having completed more than 21 years of active 
duty.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho that continued the 20 percent rating then in 
effect for his right eye disability.  The RO in July 1998 
increased the disability rating to 30 percent and the veteran 
continued his appeal seeking a greater disability evaluation.

The RO in January 1998 denied service connection for cataract 
of the right eye and notified the veteran of the 
determination.  The veteran did not file a notice of 
disagreement with that determination after being given notice 
of he rating decision by letter dated in January 1998.  


FINDINGS OF FACT

1.  The veteran's current right eye injury residuals are 
principally glaucoma, limited visual acuity, diplopia, 
involvement of the sixth cranial nerve and pseudoaphakia; the 
veteran is not blind or limited to light perception in the 
left eye or the right eye and a serious cosmetic defect is 
not shown.

2.  The right eye injury residuals have not rendered the 
veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a right eye injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 3.383, 4.1, 4.7, 4.14, 4.84a, Diagnostic Code 
6029 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in March 1978 after review of the veteran's service 
medical records and the report of a VA examination completed 
in 1977 granted service connection for a right eye disability 
that it rated as residuals of a right eye injury with paresis 
of the sixth cranial nerve, glaucoma and diplopia as 30 
percent disabling under Diagnostic Code 6090-6074 criteria.

The record shows that the veteran's right eye disability was 
reevaluated as 10 percent disabling in 1980 and as 20 percent 
disabling in 1987.  The 20 percent rating was in effect at 
the time of his claim for increase in 1997.  Contemporaneous 
medical records were considered on each occasion.

The evidence received in connection with the current claim 
for increase includes several reports from the Idaho Eye 
Center that included recent examination records.  In June 
1997 it was reported that the veteran had right eye surgery 
for glaucoma and cataract and that glaucoma had progressed to 
the point that peripheral vision had been decreased 
considerably.  It was reported that the veteran required 
several medications for control of intraocular pressure.  

In a March 1998 report from Idaho Eye Center the veteran's 
glaucoma was described as advanced, and that it had 
progressed in spite of maximal medical therapy.  The 
veteran's visual field loss involved the center of the visual 
axis and would be counted as more than 20 percent loss of 
vision.  The veteran reported being unable to perform certain 
tasks such as using a riflescope to shoot.  He had vision 
loss attributable to glaucoma, but no evidence of sixth 
cranial nerve palsy on examination.  

An April 1998 examination report from the Idaho Eye Center 
shows the veteran had 20/20 visual acuity in the left eye and 
20/70 visual acuity in the right eye.  The impression was 
stable visual field and traumatic glaucoma of the right eye.  

A VA examiner in May 1998 reported a history of right eye 
traumatic glaucoma, abducens palsy, iridectomy, failed 
trabeculectomy, pseudophakia, strabismus surgery and 
diplopia.  The veteran reportedly was concerned about 
progressive vision loss but diplopia was not a primary 
concern.  The veteran's corrected visual acuity was 20/20 for 
the left eye and right eye distant vision of 20/200 was 
corrected to 20/80.  He had constant diplopia with right gaze 
from central and extensive visual field loss with only the 
central area remaining.

The examiner opined that as a result of previous trauma, the 
veteran suffered from advanced glaucoma of the right eye, 
sixth cranial nerve paresis, diplopia, blepharoptosis and 
poor corneal sensation, and that the veteran was a poor 
surgical risk for another glaucoma surgery.  The examiner 
stated that the current visual field when compared with a 
recent report from Idaho Eye center seemed exaggerated and 
that the latter seemed a better representation of field loss 
that was significant and likely to progress.  The examiner 
recommended another perimeter field that would consider 
visual field and make interpretation easier for rating 
purposes.

After review of the record, the RO in July 1998 increased the 
rating for the veteran's right eye injury residuals to 30 
percent under Diagnostic Code 6077-6029 criteria.  

An August 1998 report from the Idaho Eye Center is of record 
showing that a review of the veteran's right eye disability 
was completed at his request.  A staff member optometrist 
reported pertinently that the right eye visual impairment as 
calculated was 73 percent at the time of a 1994 examination 
and on current evaluation in August 1998 the loss of right 
eye visual function had increased to 78 percent based upon 
best corrected vision of 20/50 and a 71 percent loss of 
visual field.  




Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.


In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Simple, primary, noncongestive glaucoma shall be rated on 
impairment of visual acuity or field loss with a minimum 
rating of 10 percent.  Diagnostic Code 6013.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  
Funduscopic and ophthalmologic findings must be recorded.  
38 C.F.R. § 4.75.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76.

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart as in Figure 2 below.  The 
chart identifies four major quadrants, (upward, downward, and 
two lateral) plus a central field (20 ° or less).  

The examiner will chart the areas in which diplopia exists, 
and such plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  

Impairment of muscle function is to be supported in each 
instance by record of actual appropriate pathology.  Diplopia 
which is only occasional or correctable is not considered a 
disability. 38 C.F.R. § 4.77.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

Vision in one eye of 20/200 and in the other eye of 20/40 
shall be rated as 20 percent disabling.  Vision in one eye of 
10/200 and in the other eye of 20/40 shall be rated as 30 
percent disabling.  Diagnostic Code 6077.  Information that 
follows Diagnostic Code 6079 notes that vision in 1 eye of 
20/40, and in the other eye of 20/40, shall be rated as 0 
percent disabling.  

Concentric contraction of visual field of one eye to 45 
degrees but not to 30 degrees shall be rated as 10 percent 
disabling.  Such contraction to 15 degrees but not to 5 
degrees shall be rated as 20 percent disabling, and where 
contraction is to 5 degrees it shall be rated as 30 percent 
disabling.  Diagnostic Code 6080.  

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of this section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  

In this regard, compensation is payable for blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383(a)(1).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (1998).

The rating schedule provides a 30 percent evaluation for 
bilateral or unilateral aphakia. Note: The 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition and is not to be 
combined with any other rating for impaired vision. When only 
one eye is aphakic, the eye having poorer corrected visual 
acuity will be rated on the basis of its acuity without 
correction. When both eyes are aphakic, both will be rated on 
corrected vision. The corrected vision of one or both aphakic 
eyes will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21). Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  Diagnostic Code 6029. 

Disability from lesions of peripheral portions of first, 
second, third, fourth, sixth, and eighth nerves will be rated 
under the Organs of Special Sense.  38 C.F.R. § 4.124a.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to this well grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has been provided a comprehensive VA examination in 
connection with the claim, most recently in 1998 and other 
contemporaneous records have been provided that are probative 
of the level of impairment from the right eye disability.  
The medical evaluation records include sufficient detail 
regarding the disorder to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current visual impairment from 
this disorder.  

Further, there has been reported a comprehensive evaluation 
since the VA examination of 1998 that is noted in the record.  
However, in view of the disability rating scheme for the 
right eye disability, the Board believes there is no need to 
obtain the record of the recently reported examination at the 
Idaho Eye Center in August 1998.

The rating of the veteran's visual disability assesses the 
level of central visual acuity or visual field deficit as 
reflected in the applicable ratings as primary rating 
criteria with incremental ratings from 0 to 100 percent.  The 
veteran has been provided the essential rating criteria.  The 
RO has selected an alternative rating scheme to glaucoma or 
diplopia based upon aphakia.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board must point out that only the right eye 
manifestations may be considered in the veteran's disability 
rating unless the criteria of 38 C.F.R. § 3.383 are met.  
38 C.F.R. § 4.14.  This interpretation of the rating schedule 
applicable to unilateral impairment of visual acuity 
corresponds to the interpretation of the rating schedule for 
unilateral hearing loss and has been inferentially approved.  
Boyer v. West, 11 Vet. App. 477, 479-80 (1998). 

The record reflects that the RO recently rated the veteran's 
right eye disability on the basis of contemporaneous 
comprehensive VA examination and reports submitted by his 
personal eye care provider.  These records collectively offer 
substantive information probative of the severity of the 
service-connected disability of the right eye and appear to 
offer the best evidence of the current severity of the 
disability.  

The Board observes the current impairment of visual acuity in 
the right eye is linked to the service connected disability.  
Indeed, recent examinations have not confirmed a likely nexus 
for the visual impairment to a nonservice-connected basis, 
although there has been reported cataract of the right eye 
that is not service connected.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase.  
It supports a conclusion that the veteran's disorder from the 
standpoint of ascertainable disability is no more than a 30 
percent rating would contemplate in the rating scheme in view 
of objective findings on recent comprehensive examinations. 

There is probative evidence showing the unilateral visual 
acuity impairment and visual field impairment that would not 
offer a higher rating than the alternative for aphakia.  
Although the veteran's personal eye examiner commented 
skillfully on the interpretation of the visual field 
evaluation findings, the VA rating schedule provides an 
alternative to ratings based upon average contraction of the 
visual field or diplopia.  However a higher rating than now 
assigned under a different rating scheme would not be 
available in this case.  However, the higher rating of 30 
percent is warranted based upon the use of an analogous 
disability rating.  

The rating scheme for eye disorders is in most instances a 
rather mechanical one, similar in many respects to that 
relied on in evaluating hearing loss.  Given the current 
status of the veteran's binocular vision, and the current 
rating criteria, a higher rating than 30 percent would 
require greater impairment evidenced by enucleation of the 
eye or serious cosmetic defect.  

It must be observed that neither of these elements are 
reported nor alleged to be present and the rating schedule 
precludes more than a 30 percent rating.  Thus the 30 percent 
rating assigned under Diagnostic Code 6029 must be affirmed 
in view of the record.

The veteran has reported limitations in activity imposed by 
his visual disability at length in his substantive appeal.  
Thus a discussion of extraschedular consideration seems 
appropriate.  The record does not show defective vision of 
the right eye has rendered the veteran's disability picture 
unusual or exceptional in nature.  It has not been shown to 
in and of itself constitute marked interference with 
employment, or to have required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding assignment of an increased 
evaluation on an extraschedular basis under the criteria of 
38 C.F.R. § 3.321(b)(1).  

The Board is sympathetic to the veteran's concerns and has 
not overlooked his written contentions regarding limitations 
in activities and the nature and extent of his symptoms he 
attributes to his right eye disability.  The Board must 
observe that, generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Any 
cranial nerve involvement is subsumed into the eye rating 
criteria rather than being rated separately.  38 C.F.R. 
§§  4.1, 4.124a.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
right eye injury residuals at this time.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the residuals of a 
right eye injury.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for the right eye disability with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 3.383, 4.1, 4.7, 
4.14, 4.84a, Diagnostic Code 6077-6029.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right eye injury is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

